Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2013/0111262) in view of Botelho et al. (US 9,367,448, to EMC, FD 6/2013).

Regarding claim 1 Taylor et al. discloses a system comprising: one or more processors communicatively coupled to memory, the one or more processors to facilitate:

receiving a first request to perform a transaction with respect to a file (a file operation)
SEE Fig. 5, step 500
SEE traverse metadata (step 510)
wherein the file corresponds to data blocks (see step 510, data block) and corresponding metadata (step 520), that are stored separately (Figs. 3-4D, metadata separately stored to 310 vs. storage 312), as logical blocks according to a tree hierarchy, where one or more parent nodes (see ROOT & 0059, “metadata 310 is illustrated as a tree”) and child nodes, according to the tree hierarchy,
store one or more reference checksums


Note the metadata, includes checksum (as described above, in the TREE), the metadata (0073, 0127), includes Checksum Hash information, as well as other information, in each block, enables lookup (address, offset, a physical and logical size) compression information and, includes as claimed, 

O	a checksum hash value or other checksum information



transmitting a second request to a cloud object store
SEE Forward (0100)

SEE “…forward filesystem-level request information to one or more of the following: a cloud storage system 302 that is outside local computing environment 614…”

[0100] FIG. 6A illustrates a computing device 600 that receives and forwards requests for filesystem operations. Computing device 600 executes a request server 608 that receives requests for file operations from clients (610-612) in its computing environment 614. Request server 608 sends instructions to a filesystem device driver 616 to perform the requested file operations. However, instead of managing a disk drive and disk operations, filesystem device driver 616 can be configured to forward filesystem-level information associated with the request to a range of other devices and/or mechanisms. For instance, filesystem device driver 616 may be configured to forward filesystem-level request information to one or more of the following: a cloud storage system 302 that is outside local computing environment 614; a storage management system 632 on another computing device 630; and/or an NAS device 640. Note that NAS device 640 may comprise a range of capabilities and architectures. For instance, NAS device 640 may comprise a compute server that uses an NAS filesystem 642 (e.g., a transactional copy-on-write filesystem) and a range of local storage capacities 644 to handle network file requests.

wherein the second request corresponds to a read operation with respect to at least one cloud storage object stored in the cloud object store that corresponds to a child node according to the tree hierarchy

responsive to the second request that corresponds to the read operation, 
receiving a version (0067, based on 0100), of the at least one cloud storage object from the cloud object store

identifying, from metadata (see Metadata in Fig. 3, 310) that corresponds to a parent node (see Root), according to the tree hierarchy with respect to the child node (in the same tree), that corresponds to the at least one cloud storage object (see cloud objects files 318, in data blocks, in cloud storage 302, identified block 320, based on metadata 314 of metadata 310).
a reference checksum for the at least one cloud (cloud 302), storage object (or Fig. 4C, cloud 420)
consequent to the receiving the version of the at least one cloud storage object, 
processing the version of the at least one cloud storage object to generate, based on the checksum







a generated checksum; and based at least in part on whether the generated checksum matches the reference checksum, generating a response to the first request based at least in part on the version of the at least one cloud storage object (PERFORM THE REQUESTED OPERATION, W/READ), or initiating one or more remediation processes

Taylor fails to particularly teach, where one or more parent nodes according to the tree hierarchy store one or more reference checksums for one or more child nodes, according to the tree hierarchy, based on, consequent to the receiving the version of the at least one cloud storage object, processing the version of the object to generate, based on the checksum a generated checksum, and based at least in part on whether the generated checksum matches the reference checksum, generating a response to the request.

Botelho is deemed to teach and render obvious to, store at, parent nodes store (are stored), as claimed, as
… one or more reference checksums for one or more child nodes, by storing at each level, checksums, for the parent and the child checksums, associated with, or based on, consequent to the receiving the version of the at least one cloud storage object, processing the version of the object to generate, based on the checksum a generated checksum, and based at least in part on whether the generated checksum matches the reference checksum, generating a response to the request.

	Note, the teaching, at each Level (Parent, child, levels), “…two checksums (not shown) are maintained: parent checksum and child checksum…”, (17), wherein, “…the parent checksum and the child checksum of each level are compared, as well as their parent counter and child counter. If they are all matched, the garbage collection process can be performed….”, this operation (see abstract), “…where checksums of an upper level are verified before any of checksums of a lower level are verified, upon all checksums being verified, prior to performing the file operation (as requested).

Note, prior to performing (a file operation, including read), the data integrity is verified to ensure no data corruption and provides a means to, harden the system, to be resilient to undetected hardware/software bugs that may lead to corruption, thereby, “…Prior to performing the file operation the data integrity of the segments must be verified to avoid any data corruption….” 

SEE TREE of nodes, with Top (ROOT or Parent), to bottom level (child), nodes, “…For each level, two checksums (not shown) are maintained: parent checksum and child checksum…”

See AT LEAST, COL. 2, LINE 64 TO COL. 3, LINE 30
(17) According to one embodiment, prior to performing the garbage collection, data integrity of the segments is verified by garbage collector 151 to ensure that there is no data corruption amongst the segments. Segments of a namespace of a file system are traversed in a breadth-first manner, in which segments are scanned in a level-by-level fashion, starting from a top level (also referred to as a root level or top parent level) to a bottom level, physically instead of on a file-by-file basis (e.g., depth-first). For each level, two checksums (not shown) are maintained: parent checksum and child checksum. When fingerprints of current level segments are received, either from content handles or from a parent level segment of the current level, a bit associated with the segment in a walk vector 153 for each current level segment is set to a predetermined logical value if the corresponding bit has not been set. A checksum is calculated and added to the parent checksum of the current level and a parent counter is incremented.

(18) In addition, a fingerprint of each current level segment is retrieved from the storage and a bit associated with the segment in a read vector 152 is set to a predetermined logical value if the bit has not been set. A checksum of the retrieved fingerprints is calculated and added to a child checksum (not shown) of the current level, and a child counter is incremented. When all segments of the current level have been traversed, data portions of the current level segments are retrieved from the storage and the child level becomes a new current level and the above traversal process is iteratively performed, until all segments have been processed as indicated in the walk vector 153 and/or read vector 152. Thereafter, the parent checksum and the child checksum of each level are compared, as well as their parent counter and child counter. If they are all matched, the garbage collection process can be performed.


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Taylor in view the teachings of Botelho, to utilize a data structure, upon a file operation (request), wherein the parent nodes, store, checksums for child nodes, as taught by Botelho, process requests, in accord to, parent nodes storing child checksum data thereafter, the parent and child checksums of each level can be compared, upon a match, performs the file operation.

Regarding claim 2 of claim 1, the combination as applied is deemed to further render obvious as claimed, wherein the one or more remediation processes comprise transmitting a subsequent request to the cloud object store, and the subsequent request corresponds to an attempted read operation with respect to the at least one cloud storage object stored in the cloud object store.
SEE Taylor, abstract, upon, a Failure of some kind (cloud), the backup cloud assumes request handling (see Failed Cloud, abstract, 0008, 0009-0013, 0033, 0119, 0121-), therefore, rendering obvious a subsequent requests to backup clouds, upon a cloud failure.

Regarding claim 3 of claim 2, the combination as applied is deemed to further render obvious as claimed wherein the one or more processors further to facilitate: responsive to the subsequent request, receiving a second version (see Taylor version or versions, 0067), of the at least one cloud storage object from the cloud object store; processing the second version of the at least one cloud storage object to generate a second generated checksum (in Taylor, are at least generated, Upon Upload, 0073 or the reference checksum), determining whether the second generated checksum matches the reference checksum (as taught by, Botelho, prior to a file operation, generates the second checksum, as applied), and when the second generated checksum is determined to match the reference checksum, generating the response to the first request based at least in part on the second version of the at least one cloud storage object.

Regarding claim 4 of claim 3, based on the combination as applied, the examiner further renders obvious as claimed, wherein the one or more remediation processes comprises a second remediation process, and the one or more processors further to facilitate: when the second generated checksum is determined to not match the reference checksum, performing the second remediation process
As applied above fails to address a second remedial process, appears is after a first attempt (Taylor) does send request to backup cloud, wherein Botelho, teaches the Parent nodes having child checksums.
It is deemed further obvious upon a remedial process to, apply a second, after a first, to, check a backup based on a request have a failure and direct requests to a second cloud, as a second backup cloud, associated with a first backup cloud and the initial cloud or based on the applying of more than one backup clouds (more than one, alternative backup), to a cloud based server system.

	Regarding claim 5, of claim 4, the combination as applied is deemed to further render obvious as claimed, wherein the second remediation process comprises:
O	identifying a record of a copy of the at least one cloud storage object being stored in a second cloud object data store; and consequent to identifying the record, transmitting a subsequent request to the second cloud object store, wherein the subsequent request corresponds to an attempted read operation with respect to the copy of the at least one cloud storage object stored in the second cloud object store.

Deemed obvious as applied with Botelho, as applied to claim 4

Regarding claim 6 of claim 5, the one or more processors further to facilitate: responsive to the subsequent request, receiving a third version of the at least one cloud storage object from the second cloud object store; processing the third version of the at least one cloud storage object to generate a third generated checksum; determining whether the third generated checksum matches the reference checksum; and when the third generated checksum is determined to match the reference checksum, generating the response to the first request based at least in part on the third version of the at least one cloud storage object.
Deemed obvious as applied with Botelho, as applied to claim 4-

Regarding 7 of claim 6, the one or more processors further to facilitate: when the third generated checksum is determined to match the reference checksum, transmitting a third request to the cloud object store, wherein the third request corresponds to a write operation to replace the version of the at least one cloud storage object based at least in part on the third version of the at least one cloud storage object.
It is deemed further obvious upon a remedial process to, apply the second (second version), after a first (first version), to, check, a backup based on a request have a failure and direct requests to the second cloud or even third cloud having the desired object, associated with a first backup cloud and the initial cloud or based on the applying of more than one backup clouds (more than one, alternative backup), to a cloud based server system.

	Claims 8-20 are deemed analyzed and discussed with respect to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Dornquast, Matthew in US 9,053,124, illustrates in Fig. 19, versioned data store, having, parent child index (1926), with associated checksums (1924, 1930, 1940, 1942)


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162  
                                                                                                                                                                                                      12/3/2022